   

Case 1:20-cv-03431-AT Document 33 Filed 02/12/

DOCUMENT
ELECTRONICALLY FILED

OUT &)GOLDEN Doc #:

Advocates for Workplace Fairness

February 12, 2021

Via ECF

District Judge Hon. Analisa Torres
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street

New York, New York 10007

Re: Soler v. Fresh Direct, LLC. No. 20 Civ. 3431 (AT) (BCM)
Dear Judge Torres:

We represent Plaintiffs in the above-referenced matter. We write jointly with Defendants
to update the Court on the status of settlement discussions. The parties attended mediation on
January 26, 2021, and made significant progress towards resolving this matter. Though the
parties did not reach a settlement, they are scheduling a second mediation for March and have
tentatively agreed to March 16, 2021. In the interim, the parties are working cooperatively and
with mediator Stephen Sonnenberg narrow the issues for the second mediation.

Because of this timing, the parties respectfully request a further adjournment of their
initial pretrial conference currently scheduled for February 19, 2021. See ECF No. 31. This is
the parties’ first request to adjourn this deadline, but their fifth request to adjourn the pre-trial
conference in light of their settlement discussions. See, e.g., ECF Nos. 21-24, 26-27, 30-31.

Should the Court permit this adjournment, the parties propose that they submit a further
status letter to the Court by April 6, 2021 (or at another date preferred by the Court).

We thank the Court for its attention in this matter.

Respectfully submitted,

GRANTED. The conference scheduled for
February 19, 2021, is ADJOURNED to April 13, /s/ Christopher M. McNerney
2021, at 11:00 a.m. By April 6, 2021, the parties

shall submit their join letter and case management Christopher M. McNerney

SO ORDERED. O-

Dated: February 12, 2021 ANALISA TORRES

 

New York, New York United States District Judge
